Case 0:21-cv-61652-AHS Document 8 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                               CASE NO.: 0:21cv61652

  LYDIA SCHOENFELD,

             Plaintiff,

  v.

  CCB CREDIT SERVICES, INC.,

           Defendant.
  _____________________________________/

       DEFENDANT, CCB CREDIT SERVICES, INC. ‘S NOTICE OF PENDENCY OF
                             OTHER ACTIONS

        In accordance with Local Rule 3.8, I certify that the instant action:

 __X__ IS related to pending or closed civil or criminal case(s) previously filed in this Court, or

 any other Federal or State court, or administrative agency as indicated below:

 This action was removed from the County Court of the Seventeenth Judicial Circuit, in and
 for Broward County, Florida, Case Number COCE-21-040153.


 ____ IS NOT related to pending or closed civil or criminal case(s) previously filed in this Court,

 or any other Federal or State court, or administrative agency.

        Dated this 13th day of June 2021.
                                                      Respectfully submitted,

                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III, Esquire
                                                      Florida Bar No.: 110108




                                                  1
Case 0:21-cv-61652-AHS Document 8 Entered on FLSD Docket 08/13/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 August 13, 2021, via the Court Clerk’s CM/ECF. I further certify that a copy was furnished to

 Jibrael S. Hindi, Esquire at jibrael@jibraellaw.com and Thomas J. Patti, Esquire at tom@

 jibraellaw.com (Attorneys for Plaintiff).

                                             /s/ Ernest H. Kohlmyer, III
                                             Ernest H. Kohlmyer, III, Esquire
                                             Florida Bar No.: 110108
                                             skohlmyer@shepardfirm.com
                                             Shepard, Smith, Kohlmyer & Hand, P.A.
                                             2300 Maitland Center Parkway, Suite 100
                                             Maitland, Florida 32751
                                             Telephone (407) 622-1772
                                             Facsimile (407) 622-1884
                                             Attorneys for Defendant, CCB Credit Services, Inc.




                                                2
